DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 14, 2022, and May 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1, 8, and 15 have been amended in the response filed June 6, 2022.
Claims 3, 5, 10, 12, 17-18, 22, 24, and 26 have been previously canceled.
Claims 1, 2, 4, 6-9, 11, 13-16, 19-21, 23, 25, and 27-29 are pending.
Claims 1, 2, 4, 6-9, 11, 13-16, 19-21, 23, 25, and 27-29 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 37.
Response to Arguments begins on page 40.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 8, 11, 13, 15, 19, 21, 23, and 25 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 8, and 15 of copending Application No. 16/828,769 (herein referred to as App. ‘769), in view of Irby et. al. (US 2016/0162906 A1, herein referred to as Irby), in further view of Noel et. al. (US 10,311,529 B1, herein referred to as Noel). 
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1:
Claim 1 of App. ‘769
Instant Claims
Irby and Noel Teach
Explanation
receiving, using a first graphical user interface, information associated with at least one request for proposal, quote, bid, or information (RFX) to be generated and provided to one or more suppliers;
receiving, using a first graphical user interface, information associated with a request for proposal, quote, bid, or information (RFX) to be generated and provided to a supplier;


identifying at least one of multiple acquisition scenarios associated with the at least one RFX to be generated based on the received information;
identifying one of multiple acquisition scenarios associated with the RFX to be generated based on the received information;


generating the at least one RFX based on the received information and the at least one identified acquisition scenario, each RFX comprising multiple elements;
generating the RFX based on the received information and the identified acquisition scenario;

 
receiving one or more RFX responses from the one or more suppliers, the one or more RFX responses including the one or more suppliers’ responses to the multiple elements of the at least one RFX;
presenting a second graphical user interface,
receiving, using a second graphical user interface, an RFX response from the supplier;
Irby: [0028] Workstations 30 enable one or more users to monitor, administer, or otherwise interact with permit module 100. Workstations 30 may include one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, servers, user input devices, or other suitable components for enabling user input.
App. ‘769 does not recite that the second graphical user interface receives an RFX response from a supplier, but Irby teaches that users can interact with the permit module 100 using monitors or display devices.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included multiple interfaces as taught by Irby in the RFX response analysis method of App. ‘769 in order to enable users to monitor or interact with the system (Irby: [0028]).
applying a machine learning model to at least one of the one or more RFX responses in order to (i) extract at least one of the one or more suppliers' responses to at least one of the multiple elements of the at least one RFX and (ii) map specified elements of the at least one RFX response to a predefined data dictionary in order to convert at least a portion of the at least one RFX response into normalized data,
applying a machine learning model to the RFX response in order to (i) extract contents of the RFX response and (ii) map the contents of the RFX response to a predefined data dictionary in order to convert at least a portion of the RFX response into normalized data, 


the predefined data dictionary representing known or expected fields or contents related to the at least one RFX response,
the predefined data dictionary representing known or expected fields or contents related to the RFX response,


wherein the machine learning model is trained using a plurality of previously- generated RFXs and RFX responses;
wherein the machine learning model is trained using a plurality of previously- generated RFXs and RFX responses;


at least one RFX response
identifying multiple requirements associated with the RFX response based on the identified acquisition scenario;
Irby: [0062] permit module 100 determines build compliance by determining the extent to which the build status of the technology change complies with one or more build compliance rules… each build compliance rule has a rule type (e.g., “non-negotiable,” “critical,” or “recommended”), which indicates the impact on the build permit determination of the compliance determination associated with that rule
App. ‘769 does not recite that multiple requirements are identified based on the acquisition scenario, but Irby teaches that the permit module determines build compliance based on the build status and the rules.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included rules as taught by Irby in the RFX response analysis method of App. ‘769 in order to allow for more effective enforcement of standards (Irby: [0023]).
comparing the normalized data of the at least one RFX response to one or more requirements in order to determine whether one or more non-compliance issues exist in the at least one RFX response; and
comparing the normalized data of the RFX response to the identified requirements in order to determine whether one or more non-compliance issues exist in the RFX response;


receiving one or more RFX responses from the one or more suppliers; at least one RFX response
automatically informing the supplier of one or more identified requirements for which the RFX response is non-compliant after receipt of the RFX response; and
Irby: [0062] a rule type of “non-negotiable” may indicate that a low build compliance score (or other determined lack of compliance) for that build compliance rule results in automatic denial of an operate permit; [0064] permit module 100 notifies a user… The notification may indicate the compliance rule or rules that resulted in denial of the operate permit
App. ‘769 does not recite that the supplier is informed automatically of one or more requirements for which the response is non-compliant, but Irby teaches that the permit module determines build compliance based on the build status and the rules, and notifies the user of which rules were violated and resulted in the denial of the permit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included rules as taught by Irby in the RFX response analysis method of App. ‘769 in order to allow for more effective enforcement of standards (Irby: [0023]).
at least one RFX response
retraining the machine learning model using at least one of the RFX and the RFX response.
Noel: [10:51-55] the method further comprises a software module that accepts verified data regarding cost for an actual property construction project plan to the cost learning engine to improve its estimation of costs for working property construction project plans over time; [12:2-10] The response input and clickstream data (303) is used for further model training
App. ‘769 does not recite that the machine learning model is retrained using the RFX or the RFX response, but Noel teaches that the machine learning model is further trained using response input.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included retraining the machine learning model as taught by Noel in the RFX response analysis method of App. ‘769 because matching a consumer with an ideal contractor is non-trivial and traditionally requires large investments of time, effort and resources (Noel, see: [12:36-39]).


	Claim 4:
Claim 1 of App. ‘769
Instant Claims
Irby/Noel Teach
Explanation
receiving one or more RFX responses from the one or more suppliers; at least one RFX response
receiving an updated RFX response from the supplier after informing the supplier of the one or more identified requirements for which the RFX response is non-compliant.
Irby: [0059] At step 220, permit module 100 receives additional design information following the request by permit module 100 to provide additional information. Such information may be design document updates, testing plan updates, user input overriding the denial of the build permit, or any other information regarding the design of the technology change. After the additional information has been received, permit module 100 may return to step 208 and reevaluate the extent of compliance
App. ‘769 does not recite that the second graphical user interface receives an updated RFX response from a supplier after informing the supplier of the requirements that were non-compliant, but Irby teaches that users can submit updates to the permit module in order to overcome the denial.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included allowing the supplier to update their designs as taught by Irby in the RFX response analysis method of App. ‘769 in order to provide a more efficient and cost-effective mechanism for ensuring that certain standards are met before technology changes are put into operation (Irby, see: [0023]).


	Claim 6:
Claim 1 of App. ‘769
Instant Claims
Irby/Noel Teach
Explanation
generating the at least one RFX based on the received information and the at least one identified acquisition scenario, each RFX comprising multiple elements;
the RFX comprises multiple elements; and



receiving one or more RFX responses from the one or more suppliers, the one or more RFX responses including the one or more suppliers' responses to the multiple elements of the at least one RFX
the second graphical user interface is configured to receive from the supplier a response to each of the multiple elements of the RFX.
Irby: [0028] Workstations 30 enable one or more users to monitor, administer, or otherwise interact with permit module 100. Workstations 30 may include one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, servers, user input devices, or other suitable components for enabling user input.
App. ‘769 does not recite that the second graphical user interface receives an RFX response from a supplier, but Irby teaches that users can interact with the permit module 100 using monitors or display devices.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included multiple interfaces as taught by Irby in the RFX response analysis method of App. ‘769 in order to enable users to monitor or interact with the system (Irby: [0028]).


Regarding claims 8, 11, 13, 15 and 19, claims 8, 11, and 13 are directed to a system, while claims 15 and 19 are directed to a non-transitory computer-readable medium. Claims 8, 11, and 13 recite limitations that are parallel in nature to those addressed above for claims 1, 4, and 6, which are directed towards a method, and claims 15 and 19 recite limitations that are parallel in nature to those addressed above for claims 1 and 6, which are directed towards a method. Therefore, claims 8, 11, and 13 are rejected for the same reasons as set forth above for claims 1, 4, and 6, respectively, and claims 15 and 19 are rejected for the same reasons as set forth above for claims 1 and 6, respectively. 
It is noted that claim 8 includes additional elements of:
An apparatus comprising:
at least one processor configured to.
Claim 8 of App. ‘769 recites:
An apparatus comprising {App. ‘769, Claim 8: An apparatus comprising}:
at least one processor configured to {App. ‘769, Claim 8: at least one processor configured to}.
It is noted that claim 15 includes additional elements of:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to.
Claim 15 of App. ‘769 recites:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to {App. ‘769, Claim 15: A non-transitory computer readable medium containing instructions that when executed cause at least one processor to}.

	Claim 21:
Claim 1 of App. ‘769
Instant Claims
Irby/Noel Teach
Explanation
receiving one or more RFX responses from the one or more suppliers, the one or more RFX responses including the one or more suppliers’ responses to the multiple elements of the at least one RFX
wherein informing the supplier of the one or more identified requirements for which the RFX response is non- compliant comprises:
Irby: [0062] a rule type of “non-negotiable” may indicate that a low build compliance score (or other determined lack ofcompliance) for that build compliance rule results in automatic denial of an operate permit; [0064] permit module 100 notifies a user… The notification may indicate the compliance rule or rules that resulted in denial of the operate permit
App. ‘769 does not recite that the supplier is informed automatically of one or more requirements for which the response is non-
compliant, but Irby teaches that the permit module determines build compliance based on the build status and the rules, and notifies the user of which rules were violated and resulted in the denial of the permit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included rules as taught by Irby in the RFX response analysis method of App. ‘769 in order to allow for more effective enforcement of standards (Irby: [0023]).

displaying the one or more identified requirements for which the RFX response is non- compliant in the second graphical user interface.
[0064] the notification may indicate the compliance rule or rules that resulted in denial of the operate permit; [0028] Workstations 30 enable one or more users to monitor, administer, or otherwise interact with permit module 100. Workstations 30 may include one or more laptops, personal computers, monitors, display devices, handheld devices, smartphones, servers, user input devices, or other suitable components for enabling user input.
App. ‘769 does not recite that the second graphical user interface displays the identified requirements that are non-compliant in the second graphical user interface, but Irby teaches that users operate workstations that include monitors or displays in order to interact with the permit module, and the permit module can notify the user and indicate which compliance rules resulted in the denial of the permit.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included rules as taught by Irby in the RFX response analysis method of App. ‘769 in order to allow for more effective enforcement of standards (Irby: [0023]).


Regarding claims 23 and 25, claim 23 is directed to a system, dependent from claim 8, while claim 25 is directed to a non-transitory computer-readable medium, dependent from claim 15. Claims 23 and 25 recite limitations that are parallel in nature to those addressed above for claim 21, which is directed towards a method dependent from claim 1. Therefore, claims 23 and 25 are rejected for the same reasons as set forth above for claim 21. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-9, 11, 13-16, 19-21, 23, 25, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-2, 4, 6-7, 21, and 27, is directed to a process. Additionally, the system, as claimed in claims 8-9, 11, 13-14, 23, and 28, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claims 15-16, 19-20, 25, and 29, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of requesting a quote from a supplier. Specifically, representative claim 1 recites the abstract idea of: 
receiving information associated with a request for proposal, quote, bid, or information (RFX) to be generated and provided to a supplier;
identifying one of multiple acquisition scenarios associated with the RFX to be generated based on the received information;
generating the RFX based on the received information and the identified acquisition scenario;
receiving an RFX response from the supplier;
applying a model to the RFX response in order to (i) extract contents of the RFX response and (ii) map the contents of the RFX response to a predefined data dictionary in order to convert at least a portion of the RFX response into normalized data, the predefined data dictionary representing known or expected fields or contents related to the RFX response, wherein the model is trained using a plurality of previously- generated RFXs and RFX responses;
identifying multiple requirements associated with the RFX response based on the identified acquisition scenario;
comparing the normalized data of the RFX response to the identified requirements in order to determine whether one or more non-compliance issues exist in the RFX response;
automatically informing the supplier of one or more identified requirements for which the RFX response is non-compliant after receipt of the RFX response; and
retraining the model using at least one of the RFX and the RFX response.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of requesting a quote from a supplier, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because requesting a quote or bid from a supplier and assessing it for compliance is a sales behavior. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a first graphical user interface, a second graphical user interface, a machine learning model, the machine learning model is trained, and retraining the machine learning model.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of requesting a quote from a supplier occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2, 4, 6-7, 21, and 27 do not aid in the eligibility of independent claim 1. For example, claim 4 merely further define the abstract limitations of claim 1. Additionally, claims 2, 6-7, 21, and 23 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that the dependent claims do not include other additional elements. Therefore, the lack of additional elements do not integrate the abstract idea into a practical application, and the lack of additional elements do not amount to significantly more. 
Thus, dependent claims 2, 4, 6-7, 21, and 27 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-9, 11, 13-14, 23, 28 and 15-16, 19-20, 25, 29 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-2, 4, 6-7, 21, 27. It is noted that claim 8 includes additional elements of an apparatus and at least one processor, and claim 15 includes additional elements of a non-transitory computer readable medium containing instructions and at least one processor. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 8-9, 11, 13-14, 23, 28 and 15-16, 19-20, 25, 29 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8, 11, 13-15, 19-21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8533096 B2, herein referred to as Wong), in view of  Putz et. al. (US 20190394238 A1, herein referred to as Putz), in further view of Noel et. al. (US 10311529 B1, herein referred to as Noel) and Irby et. al. (US 20160162906 A1, herein referred to as Irby).

With respect to claim 1, Wong discloses:
A method comprising {Wong, see at least: figs 10-12}:
receiving, using a first graphical user interface, information associated with a request for proposal, quote, bid, or information (RFX) to be generated and provided to a supplier {Wong, see at least: fig 1, #110; fig 2, #212; figs 3A-3B; [5:29-33] FIGS. 3A and 3B show an implementation of a user interface 300. A user may enter an RFQ/RFI type in an area 310, and may choose whether the RFQ will be a public opportunity by selecting/deselecting a checkbox 315; [11:45-48] An initiator creates an opportunity (1010) using the dynamic bidding tool. For example, a purchasing agent creates an opportunity to source a particular product. In creating the opportunity, the initiator may generate one or more dynamic attributes};
identifying one of multiple acquisition scenarios associated with the RFX to be generated based on the received information {Wong, see at least: fig 3A, #320; [5:38-47] A user may choose an opportunity rule profile in area 320. The opportunity rule profile includes one or more operational rules that govern the operation of the opportunity. In some implementations, the user may select individual rules as well as or instead of selecting rule profiles. In some implementations, users can create rules and/or rule profiles to govern the operation of one or more opportunities};
generating the RFX based on the received information and the identified acquisition scenario {Wong, see at least: [5:45-46] opportunity rules govern the operation of the opportunity (see also [5:48-57); [7:8-13] Opportunity data may then be provided to suppliers on the invitation list (and/or the general public, if the opportunity is public) so that they may respond. An opportunity can be communicated to a prospective supplier via email, where the email includes a link to the opportunity; [11:65-67, 12:1] The opportunity may be communicated to one or more potential suppliers (1030). For example, the opportunity may be published on a public portal or other public venue, or may be communicated to selected suppliers on an invitation list};
receiving, using a second graphical user interface, an RFX response from the supplier {Wong, see at least: fig 1, #130A-C; figs 6-7; [7:36-47] FIG. 7 shows a user interface 700 for creating a response to opportunity ... the supplier enters a total price in a box 730. The supplier chooses a delivery date in an area 740. The supplier selects a "submit bid" button 750 to submit the bid; [12:2-3] A prospective supplier may create and send a response to the opportunity (1040)};
identifying multiple requirements associated with the RFX response based on the identified acquisition scenario {Wong, see at least: fig 9A; [8:31-40] A user may select a rule type from a list 910. The user may select a response attribute from a list 920, where list 920 may include response attributes for the particular opportunity (if an initiator is associating a compliance rule with a particular opportunity) ... The user may then select a rule from a pre-defined list of rules using a list 930; [11:58-64] The initiator associates one or more compliance rules with the opportunity (1020) ... The initiator may choose one or more response attributes to be evaluated and may choose one or more compliance rules from the pre-defined set of rules; [12:40-42] the user may choose to associate one or more compliance rules with all opportunities of a particular type (1120B)};
comparing contents of the RFX response to the identified requirements {Wong, see at least: [9:29-32] an opportunity initiator or systems administrator may wish to associate a compliance rules with an opportunity, so that a response is automatically evaluated with respect to particular supplier attribute data; [12:4-8] One or more response attributes may be evaluated using the associated compliance rules (1050), and one or more actions may occur based on the evaluation (1060) ... a compliance rule may compare response attribute data for a response attribute with reference data};
automatically identifying one or more identified requirements for which the RFX response is non-compliant after receipt of the RFX response {Wong, see at least: fig 12, #1202, 1204; [9:29-32] an opportunity initiator or systems administrator may wish to associate a compliance rules with an opportunity, so that a response is automatically evaluated with respect to particular supplier attribute data; [11:38-41] compliance rules may provide a benefit in a dynamic bidding tool by allowing the system to automatically take some actions without user intervention. For example, a purchasing agent need not view every quotation submitted in response to an RFQ to weed out those responses including unacceptable or non-optimal response parameters; [12:7-17] a compliance rule may compare response attribute data for a response attribute with reference data, and may discard the response based on the comparison ... The compliance rule may assign a weight to a response based on the comparison ... The compliance rule may invoke a process based on the comparison; [12:65-67] One or more responses to be evaluated may be received by the system (1202). The system may first evaluate a response using one or more discard rules (1204); [9:37-41] Upon receiving a response from a supplier whose identity is included on an associated exclusion list, the system may discard the response or may tag it to ensure that it is not considered during winner determination}; and
using at least one of the RFX and the RFX response {Wong, see at least: [5:45-46] opportunity rules govern the operation of the opportunity (see also [5:48-57); [7:8-13] Opportunity data may then be provided to suppliers on the invitation list (and/or the general public, if the opportunity is public) so that they may respond. An opportunity can be communicated to a prospective supplier via email, where the email includes a link to the opportunity; [7:36-47] FIG. 7 shows a user interface 700 for creating a response to opportunity ... the supplier enters a total price in a box 730. The supplier chooses a delivery date in an area 740. The supplier selects a "submit bid" button 750 to submit the bid}.
Although disclosing a method for generating requests for information and evaluating the RFX responses from suppliers, Wong does not disclose:
applying a machine learning model to the response in order to (i) extract contents of the response and (ii) map the contents of the response to a predefined data dictionary in order to convert at least a portion of the response into normalized data, the predefined data dictionary representing known or expected fields or contents related to the response, wherein the machine learning model is trained; and
comparing the normalized data of the response to the identified requirements in order to determine whether one or more non-compliance issues exist in the response.
However, Putz teaches:
applying a machine learning model to the RFX response in order to (i) extract contents of the RFX response {Putz, see at least: [0055] The documents are also processed with one or more available NER algorithms to extract named entities and/or keywords… Available algorithms/techniques in the art that may be used for this purpose include Hidden Markov Models (HMM), conditional random field (CRF), Recurrent Neural Networks (RNNs)} and 
(ii) map the contents of the RFX response to a predefined data dictionary in order to convert at least a portion of the RFX response into normalized data, the predefined data dictionary representing known or expected fields or contents related to the RFX response {Putz, see at least: [0056] weights are assigned to the extracted named entities based on their frequency... This is to normalize the named entities or terms; [0082] each of the questions/items of existing documents as well as the questions/items of new RFP 104 being answer are mapped to a “root question”; [0084] A root question has the following qualities: [0085] It represents an enquiry about a single, human-understandable concept [0086] It is independent of any particular phrasing [0087] It has a unique ID that can be used for matching suitable answers},
wherein the machine learning model is trained {Putz, see at least: [0067] the machine learning algorithms are supplied with labeled training data, where the labels are performed by humans}; and
comparing the normalized data of the response to the identified requirements in order to determine whether one or more non-compliance issues exist in the response {Putz, see at least: [0020] the machine learning algorithms find matching items amongst documents from the above data sources stored in the database; [0056] weights are assigned to the extracted named entities based on their frequency... This is to normalize the named entities or terms; [0022] comparing the currently implemented controls or answers to the survey questions against those required/prescribed in the survey/questionnaire; [0038] Module 120 further monitors the compliance of the organization against policy standards}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the extraction technique as taught by Putz in the compliance assessment method of Wong in order to efficiently monitoring the compliance of an organization against one or more security/privacy policies, frameworks, standards or regulations or against a set of security/privacy controls required in an RFI/RFP (Putz, see: [0002]).
Additionally, Wong does not disclose:
wherein the machine learning model is trained using a plurality of previously- generated RFXs and RFX responses; and
retraining the machine learning model using at least one of the RFX and the RFX response.
However, Noel teaches:
wherein the machine learning model is trained using a plurality of previously- generated RFXs and RFX responses {Noel, see at least: [12:28-31] Hierarchical data and zip code data adjustment factors are calculated from contractor data (403), current and past bids from contractors (404), construction industry data (405), and data processing techniques (406); [12:62-65] The algorithms and rules governing the matching engine can be updated by a machine learning algorithm (508) taking into account past matching results and project outcomes (509); [18:30-37] the machine learning algorithm utilizes regression modelling, wherein relationships between predictor variables and dependent variables are determined and weighted…. a consumers design style is a dependent variable and is derived from the following predictor variables: the consumer’s “likes,” age, gender, current location, property location, property type, property age, and past project plan details}; and
retraining the machine learning model using at least one of the RFX and the RFX response {Noel, see at least: [10:51-55] the method further comprises a software module that accepts verified data regarding cost for an actual property construction project plan to the cost learning engine to improve its estimation of costs for working property construction project plans over time; [12:2-10] The response input and clickstream data (303) is used for further model training, as well as being transmitted in real time (306) to the production system for use in generating additional predictions and recommendations}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the machine learning techniques for extracting contents as taught by Noel in the RFQ generation and response analysis of Wong because matching a consumer with an ideal contractor is non-trivial and traditionally requires large investments of time, effort and resources (Noel, see: [12:36-39]).
Additionally, Wong does not disclose:
informing the supplier of non-compliance.
However, Irby teaches:
informing the supplier of non-compliance {Irby, see at least: [0058] The notification may identify the compliance rule or rules that resulted in denial of the build permit, provide information about the design status, request further information from the user, request further action by the user, and/or provide any information necessary to inform the user about the issue}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included informing the user of non-compliance as taught by Irby in the RFQ generation and response analysis method of Wong in order to allow for more effective enforcement of standards (Irby, see: [0023]).

With respect to claim 4, Wong, Putz, Noel, and Irby teach the method of claim 1. Wong further discloses:
receiving an RFX response from the supplier of the one or more identified requirements for which the RFX response is non-compliant {Wong, see at least: [9:29-32] an opportunity initiator or systems administrator may wish to associate a compliance rules with an opportunity, so that a response is automatically evaluated with respect to particular supplier attribute data; [12:2-3] A prospective supplier may create and send a response to the opportunity (1040); [12:7-17] a compliance rule may compare response attribute data for a response attribute with reference data, and may discard the response based on the comparison ... The compliance rule may assign a weight to a response based on the comparison ... The compliance rule may invoke a process based on the comparison}.
Although disclosing receiving a response with the identified requirements that are non-compliant, Wong does not disclose:
receiving an updated response from the supplier after informing the supplier.
However, Irby teaches:
receiving an updated response from the supplier after informing the supplier {Irby, see at least: [0059] At step 220, permit module 100 receives additional design information following the request by permit module 100 to provide additional information. Such information may be design document updates, testing plan updates, user input overriding the denial of the build permit, or any other information regarding the design of the technology change. After the additional information has been received, permit module 100 may return to step 208 and reevaluate the extent of compliance}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updated responses as taught by Irby in the RFQ generation and response analysis method of Wong in order to provide a more efficient and cost-effective mechanism for ensuring that certain standards are met before technology changes are put into operation (Irby, see: [0023]).

With respect to claim 6, Wong, Putz, Irby, and Noel teach the method of claim 1. Wong further discloses – wherein:
the RFX comprises multiple elements {Wong, see at least: fig 2; fig 3A-3B, #310-390; fig 4}; and
the second graphical user interface is configured to receive from the supplier a response to each of the multiple elements of the RFX {Wong, see at least: figs 6-7; [7:26-47] Interface 600 includes a list 610 of opportunities to which the supplier has been invited to submit a bid. Interface 600 may display additional data about the opportunities, such as the company initiating the opportunity, the opportunity type, the lot type, the status, the time remaining, and the number of bids received. A supplier may bid on an opportunity by choosing a "create bid," selection from a drop-down menu in an action column 620. In response to selecting "create bid" for a particular opportunity, one or more user interfaces for responding to the opportunity are presented to the user. For example, FIG. 7 shows a user interface 700 for creating a response to opportunity. A first area 710 includes details about the opportunity, such as the opportunity classification, terms and conditions, requester, currency, and binding date. Interface 700 includes a second area 720 with details about particular line items for the opportunity. For the example shown in FIG. 7, the opportunity rule profile was full/full ...Therefore, the supplier enters a total price in a box 730. The supplier chooses a delivery date in an area 740. The supplier selects a "submit bid" button 750 to submit the bid}.

With respect to claim 7, Wong, Putz, Noel, and Irby teach the method of claim 1. Wong further discloses
wherein the multiple requirements comprise multiple regulatory requirements {Wong, see at least: [11:13-17] Compliance rules may be used with opportunities listing particular products/services. For example, some products are graded or certified according to governmental standards or guidelines. Others may be graded or certified by other entities, such as professional associations}.

With respect to claim 21, Wong, Putz, Noel, and Irby teach the method of claim 1. Wong further discloses:
wherein the one or more identified requirements for which the RFX response is non-compliant comprises {Wong, see at least: fig 12, #1202, 1204; [9:29-32] an opportunity initiator or systems administrator may wish to associate a compliance rules with an opportunity, so that a response is automatically evaluated with respect to particular supplier attribute data; [11:38-41] compliance rules may provide a benefit in a dynamic bidding tool by allowing the system to automatically take some actions without user intervention. For example, a purchasing agent need not view every quotation submitted in response to an RFQ to weed out those responses including unacceptable or non-optimal response parameters; [12:7-17] a compliance rule may compare response attribute data for a response attribute with reference data, and may discard the response based on the comparison ... The compliance rule may assign a weight to a response based on the comparison ... The compliance rule may invoke a process based on the comparison; [12:65-67] One or more responses to be evaluated may be received by the system (1202). The system may first evaluate a response using one or more discard rules (1204)}:
displaying the RFX response in the second graphical user interface {Wong, see at least: fig 1, #130A-C; figs 6-7; [7:36-47] FIG. 7 shows a user interface 700 for creating a response to opportunity ... the supplier enters a total price in a box 730. The supplier chooses a delivery date in an area 740. The supplier selects a "submit bid" button 750 to submit the bid; [12:2-3] A prospective supplier may create and send a response to the opportunity (1040); [14:7-11] the systems and techniques described here can be implemented on a computer having a display device (e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor) for displaying information to the user}.
Although disclosing displaying the RFX response in a user interface, Wong does not disclose:
informing the supplier of non-compliance comprises:
displaying the one or more identified requirements for which the response is non- compliant.
However, Irby teaches:
informing the supplier of non-compliance comprises {Irby, see at least: [0058] The notification may identify the compliance rule or rules that resulted in denial of the build permit, provide information about the design status, request further information from the user, request further action by the user, and/or provide any information necessary to inform the user about the issue}:
displaying the one or more identified requirements for which the response is non- compliant {Irby, see at least: fig 1, #20, 100; [0058] permit module 100 notifies a user that additional design information is needed. This notification may involve sending an email to the user, sending a text message to the user, notifying the user via an application that runs on workstation 30 or another device, or any other suitable form of notification. The notification may identify the compliance rule or rules that resulted in denial of the build permit, provide information about the design status, request further information from the user, request further action by the user, and/or provide any information necessary to inform the user about the issue}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included informing the user of non-compliance as taught by Irby in the RFQ generation and response analysis method of Wong in order to allow for more effective enforcement of standards (Irby, see: [0023]).

Regarding claims 8, 11, 13-15, 19-20, 23, and 25, claims 8, 11, 13-14, and 23 are directed to an apparatus, while claims 15, 19-20, and 25 are directed to a non-transitory computer readable medium. Claims 8, 11, 13-15, 19-20, 23, and 25 recite limitations that are parallel in nature to those addressed above for claims 1, 4, 6-7, and 21 which are directed towards a method. Therefore, claims 8, 11, 13-15, 19-20, 23, and 25 are rejected for the same reasons as set forth above for claims 1, 4, 6-7, and 21, respectively. 
It is noted that claim 8 includes additional elements of:
An apparatus comprising:
at least one processor configured to execute.
Wong discloses:
An apparatus comprising {Wong, see at least: figs 1A-1B; [4:14-16] The dynamic bidding tool may be implemented in a computer system}:
at least one processor configured to execute {Wong, see at least: [13:52-56] various implementations can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor}.
It is noted that claim 15 includes additional elements of:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to execute.
Wong discloses:
A non-transitory computer readable medium containing instructions that when executed cause at least one processor to execute {Wong, see at least: [13:60-67; 14:1-6] These computer programs ... include machine instructions for a programmable processor, and can be implemented in a high-level procedural and/or object-oriented programming language, and/or in assembly/machine language. As used herein, the term "machine-readable medium" refers to any computer program product, apparatus and/or device ... used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal. The term "machine-readable signal" refers to any signal used to provide machine instructions and/or data to a programmable processor}.


Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 8533096 B2, herein referred to as Wong), in view of  Putz et. al. (, herein referred to as Putz, Noel et. al. (US 10311529 B1, herein referred to as Noel), and Irby et. al. (US 20160162906 A1, herein referred to as Irby), in further view of Aycock et. al. (US 5765138 A, herein referred to as Aycock).

With respect to claim 27, Wong, Noel, and Irby teach the method of claim 6. Wong further discloses:
wherein the second graphical user interface comprises multiple fields configured to receive from the supplier {Wong, see at least: fig 1, #130A-C; figs 6-7; [12:2-3] A prospective supplier may create and send a response to the opportunity (1040); [7:13-21] the email may include a user-selectable item for accessing a response template including one or more user interfaces, where the user interfaces allow the supplier to view portions of the opportunity data (e.g., a list of the line items, the requested ship by dates, etc.), as well as to respond to the opportunity (e.g., by entering data such as a bid amount and bid quantity for one or more line items of the opportunity)}:
information related to materials or services to be provided by the supplier {Wong, see at least: [10:46-53] a potential supplier may wish to submit a response on an opportunity, but may include parameters in the response that are different than the requested parameters. For example, FIG. 4 shows an opportunity with a breather hose line item. A particular material or part number for the breather hose may be specified in the opportunity. A supplier receiving the opportunity may wish to respond with a breather hose of an alternate material or of an alternate part number};
answers to checklist for the supplier {Wong, see at least: figs 7-8; [7:38-44] A first area 710 includes details about the opportunity, such as the opportunity classification, terms and conditions, requester, currency, and binding date. Interface 700 includes a second area 720 with details about particular line items for the opportunity. For the example shown in FIG. 7, the opportunity rule profile was full/full (bids must be for the full quantity of each of the line items); [7:15-21] the user interfaces allow the supplier to view portions of the opportunity data (e.g., a list of the line items, the requested ship by dates, etc.), as well as to respond to the opportunity (e.g., by entering data such as a bid amount and bid quantity for one or more line items of the opportunity)}; and
information identifying whether the supplier accepts or does not accept individual elements of the RFX provided to the supplier {Wong, see at least: [10:46-53] a potential supplier may wish to submit a response on an opportunity, but may include parameters in the response that are different than the requested parameters … A particular material or part number for the breather hose may be specified in the opportunity. A supplier receiving the opportunity may wish to respond with a breather hose of an alternate material or of an alternate part number}.
Wong does not explicitly disclose:
answers to checklist questions for the supplier.
However, Aycock teaches:
answers to checklist questions for the supplier {Aycock, see at least: fig 6; [12:13-27] The RFP/RFQ file may be either a read-only document file comprising the list of questions in the RFP/RFQ for use by a word processing-based system or the RFP/RFQ file may be an interactive program that provides a step-by-step interview process for the supplier to respond to general or specific questions about the supplier's capabilities, during which point the supplier responses are appropriately compiled into the appropriate portions of the RFP/RFQ}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the step-by-step supplier interview process as taught by Aycock in the RFQ generation and response method of Wong, Noel, and Irby in order to enable a supplier to more efficiently and more accurately respond to the request for proposal (Aycock: [2:48-49]).


Allowable Subject Matter
Claims 2, 9, 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2, 9, and 16 are allowable due to their combination of features. Specifically, claims 2, 9, and 16 recite accessing a compliance matrix to identify the requirements, with the compliance matrix containing requirements associated with the multiple acquisition scenarios. Accessing a compliance matrix in combination with a method and system for analyzing RFX responses for compliance, a trained machine learning algorithm that extracts and maps contents to normalize the data, retraining the machine learning algorithm, and notifying the supplier of non-compliance is novel over the cited prior art. Although the prior art utilizes each of these features, the cited prior art fails to obviously teach the combination of these features as a whole.
The most relevant prior art includes Wong (US 8533096 B2, herein referred to as Wong), Noel et. al. (US 10311529 B1, herein referred to as Noel), Irby et. al. (US 20160162906 A1, herein referred to as Irby), Pearman (EP 1870845 A2, herein referred to as Pearman), and Putz et. al. (US 20190394238 A1, herein referred to as Putz). 
Wong discloses a system and methods for evaluating compliance of a supplier’s response to an RFQ/RFI (Wong: [5:29-33]; [11:45-48]). A user can select from pre-defined list of compliance rules associated with a particular opportunity (Wong: fig 9A; [8:31-40]). The initiator then associated the selected compliance rules with the opportunity, and discards the responses that do not comply with the rules (Wong: [11:58-64]; [12:40-42]). Wong does not disclose that these rules are part of a compliance matrix, nor using machine learning in order to extract or map data and normalize the data. Wong also does not disclose automatically notifying suppliers of non-compliance.
Noel discloses a system and methods for evaluating RFPs and matching the RFP to a supplier for a response using machine learning (Noel: fig 5; [12:53-65]). Matchmaking scores may be based on factors such as expertise requirements, quality of craftsmanship, project scale, service area, contractor rating, activity score, bid response time, or contractor availability (Noel: [12:53-65]). The algorithms and rules governing the matching engine can be updated by a machine learning algorithm taking into account past matching results and project outcomes using regression modeling (Noel: [12:53-65]; [18:30-37]). Noel does not disclose using machine learning in order to extract or map data and normalize the data nor assessing the RFP responses for compliance. Noel also does not disclose automatically notifying suppliers of non-compliance nor analyzing the responses against a compliance matrix.
Irby discloses a system and methods for analyzing building designs for compliance (Irby: [0058]-[0062]). The designs are submitted to a permit module, which assesses the designs and build specifications against compliance rules (Irby: [0062]-[0063]). If the design or build is denied, the permit module notifies the user of the denial and provides further information about what areas of the design or build application were non-compliant (Irby: [0058], [0064]). Irby does not disclose receiving RFX responses from suppliers nor using machine learning in order to extract or map data and normalize the data. Irby also does not disclose analyzing the responses against a compliance matrix.
Pearman discloses that questions associated with a response are collated into a database, and mapping associations are done between the questions and the regulatory regimes (Pearman: [0036]). These regulatory regimes can be stored in matrix form, and a master compliance matrix can be displayed showing all the regulatory regimes that are applicable to a particular user (Pearman: [0036]; [0044]). Pearman does not disclose receiving RFX responses from suppliers nor using machine learning in order to extract or map data and normalize the data. Pearman also does not disclose automatically notifying suppliers of non-compliance.
Putz discloses a machine learning model that extracts contents of RFX responses and maps the contents to a root question (Putz: [0055], [0082]-[0087]). The machine learning model is trained using previously labeled training data (Putz: [0067]). Weights are assigned to the extracted entities in order to normalize the terms, and the normalized entities are compared to the required answers (Putz: [0020]-[0022]). The system then checks for compliance against policy standards of the response (Putz: [0038]). Putz does not disclose retraining the machine learning model nor automatically informing suppliers of non-compliance. Putz also does not disclose accessing a compliance matrix to compare the responses to the requirements in the compliance matrix.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 2, 9, and 16 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.

Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments rende the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments. 

With respect to pages 12-15 of the Remarks, Applicant argues “claims above clearly recite additional elements that integrate any alleged abstract idea into a practical application, and the claims are clearly directed to significantly more than any alleged abstract idea” because “this is a practical application that imposes a meaningful limit on the judicial exception” and “this process represents a technological solution to a problem of what can be an extremely time-consuming and resource-intensive process of reviewing RFX responses.” However, the Examiner respectfully disagrees. 
The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond generally linking the use of the judicial exception to a particular technological environment. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraphs [0042]-[0048] and [0216] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as improving the speed in which RFX responses are analyzed. Although the claims include computer technology such as a first graphical user interface, training a machine learning model, a second graphical user interface, and retraining a machine learning model, such elements are merely peripherally incorporated in order to implement the abstract idea. 
This is unlike the improvements recognized by the courts in, for example, Enfish. Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to the operation of a computer. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of recommending a supplier based on the compliance of their RFX response by generally linking the abstract idea to a particular technological environment. The claimed process, while arguably resulting in reduction of the amount of time needed for RFX responses to be placed into suitable form for consideration, reduction or elimination the need to obtain additional information from the supplier later, or removal of the need for constant training of personnel responsible for compliance checking, as cited by Applicant, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components and/or machine learning models that operate the system. Rather, the claimed process is utilizing different data while still employing generic processor and/or computer components and/or machine learning models to improve the assessment of supplier compliance, i.e. commercial process. As such, the claims do not recite specific technological improvements beyond a general link to a particular technological environment or field of use. Therefore, the rejection is maintained in this aspect.

With respect to pages 15-16 of the Remarks, Applicant argues “[c]laim 1 and its dependent claims are patent-eligible under § 101” because “[c]laim 1 of the instant application includes similar additional elements” to that of Example 42. However, Examiner respectfully disagrees.
Claim 1 of Example 42 was determined to be patent eligible under Step 2A Prong Two because the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.
In contrast to Example 42, Applicant’s claims do not recite format conversion in regards to how the computer operates and displays information to users in a technical way. Claim 1 of Example 42 includes more limitations in regards to improving the functionality of the computer in the fact that it allows users to share the information in real time in addition to the standardized format. Claim 1 of Example 42 further includes the additional element of a non-standardized format is dependent on the hardware and software platform, which limits the claim language to computer-specific formatting rather than the mental task of converting data from one format to another. Unlike Example 42, the claims of the instant invention merely focus on evaluating responses of a supplier in order to determine compliance and do not recite that the formats are limited to computer-specific formats. The claims also do not limit the supplier to a remote computing environment. Therefore, the claims are not like Example 42 and are not directed to an improvement to technology, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kruk (WO 03036847 A2) was used to understand other methods for managing compliance, specifically using a compliance analysis table.
Levine et. al. (US 20200143277 A1) was used to understand other methods of assessing compliance, particularly via assessing probability of compliance approval based on data obtained from regulatory agencies.
Zhang et. al. (2018 NPL) was used to understand other methods for using a machine learning model to check compliance, specifically against building codes.
Cleland-Huang et. al. (2010 NPL) was used to understand methods of machine learning for tracing regulatory codes to product requirements, specifically by data mining healthcare information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625